Name: Regulation (EEC) No 2274/70 of the Council of 10 November 1970 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar
 Type: Regulation
 Subject Matter: agri-foodstuffs;  trade policy;  distributive trades;  civil law;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31970R2274Regulation (EEC) No 2274/70 of the Council of 10 November 1970 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar Official Journal L 246 , 12/11/1970 P. 0003 - 0003 Danish special edition: Series I Chapter 1970(III) P. 0673 English special edition: Series I Chapter 1970(III) P. 0755 Greek special edition: Chapter 03 Volume 6 P. 0039 Spanish special edition: Chapter 03 Volume 4 P. 0077 Portuguese special edition Chapter 03 Volume 4 P. 0077 Finnish special edition: Chapter 3 Volume 3 P. 0114 Swedish special edition: Chapter 3 Volume 3 P. 0114 REGULATION (EEC) No 2274/70 OF THE COUNCIL of 10 November 1970 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC (1) of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1253/70, (2) and in particular Article 9 (7) thereof; Having regard to the proposal from the Commission; Whereas Article 9 (1) of Regulation No 1009/67/EEC provides that intervention agencies shall be required, under conditions to be laid down, to buy in sugar offered to them throughout the marketing year ; whereas Council Regulation (EEC) No 447/68 (3) of 9 April 1968 laying down general rules for intervention buying of sugar, as last amended by Regulation (EEC) No 2487/69, (4) specified some of those conditions ; whereas the first subparagraph of Article 2 of that Regulation limits intervention to manufacturers who have been allocated a basic quota; Whereas experience gained in the sugar sector since the entry into force of Regulation No 1009/67/EEC has demonstrated the importance of free competition for the marketing of sugar ; whereas free competition can be encouraged if independent traders participate in the marketing of sugar ; whereas participation by independent traders would be of particular value in trade between Member States and in trade with third countries since independent sugar undertakings play an essential role in this field ; whereas the position of these undertakings should therefore be strengthened in the common organisation of the market in sugar ; whereas, to that end, they should be allowed to offer Community sugar for intervention, so that they can effect their commercial transactions under normal conditions; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 2 of Regulation (EEC) No 447/68: "1. The intervention agency shall buy in sugar only if the party making the offer has been allocated a basic quota. However, the intervention agency may also be allowed to buy in sugar offered by any specialised sugar trader who has been approved by the Member State on whose territory he is established. 2. The intervention agency may, after examining existing storage facilities, make acceptance of the offer for intervention conditional on the conclusion of a storage contract between the intervention agency and the seller." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1970. For the Council The President H. D. GRIESAU (1)OJ No 308, 18.12.1967, p. 1. (2)OJ No L 143, 1.7.1970, p. 1. (3)OJ No L 91, 12.4.1968, p. 5. (4)OJ No L 314, 15.12.1969, p. 11.